          Case 1:15-cv-06578-JMF Document 258 Filed 10/23/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 14-MD-2543 (JMF)
This Document Relates To:
Frenya et al. v. General Motors LLC, 18-CV-2348;
                                                                                     ORDER
Dunlap et al. v. General Motors LLC, 17-CV-1050;
Blood et al. v. General Motors LLC, 15-CV-6578

-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

         On July 16, 2018, the Court granted a motion by the Potts Law Firm, LLP, Hilliard

Martinez Gonzales, and Thomas J. Henry Injury Attorneys (collectively, the “Firms”) to

withdraw from their representation of three Plaintiffs (“the Affected Plaintiffs”). (See 14-MD-

2543, Docket No. 5815 (the “July 16 Order”)). Pursuant to that Order, each affected Plaintiff

had ninety days — until October 18, 2018 — to file, in the form of a new lawsuit, an amended

and severed complaint as well as a Related Case Statement in the United States District Court for

the Southern District of New York, and to pay any filing fee associated with filing a complaint

pursuant to 28 U.S.C. § 1914(a). (Id. ¶ 3). On October 22, 2018, pursuant to the July 16 Order,

Paragraph 5, New GM filed a First Notice of Non-Compliance pertaining to the Affected

Plaintiffs who had failed to comply with the July 16 Order and requested that the Court dismiss

the claims of each of the Affected Plaintiffs without prejudice. (14-MD-2543, Docket No.

6200).

         In light of the Affected Plaintiffs’ failure to file amended and severed complaints by the

deadline set in the July 16 Order, the claims of those Plaintiffs — who are listed on Exhibit A of

this Order — are hereby DISMISSED without prejudice. Per Paragraph 6 of the July 16 Order,
         Case 1:15-cv-06578-JMF Document 258 Filed 10/23/18 Page 2 of 4




should any affected Plaintiff file an amended and severed complaint, a Related Case Statement,

and a filing fee within the next thirty days, his or her dismissal will be vacated. If an Affected

Plaintiff does not submit the requisite filings within the next thirty days, New GM may move

to dismiss his or her claims with prejudice. (See July 16 Order, ¶ 6). New GM is reminded that

within thirty days of the entry of any Order dismissing the claims of Affected Plaintiffs with

prejudice, New GM should advise the Court of its views with respect to the proposed next steps

for non-dismissed Affected Plaintiffs, if any, and that New GM should first endeavor to meet and

confer in good faith with such non-dismissed Affected Plaintiffs. (Id. ¶ 8.)

       In light of the process set forth in the July 16 Order and above, the Clerk of Court should

not terminate any of the Affected Plaintiffs at this time. The Court will direct the Clerk of Court

to do so if or when the claims of a Plaintiff are dismissed with prejudice.

       In accordance with the July 16 Order, New GM shall serve a copy of this Order on all

Plaintiffs listed on Exhibit A and file proof of such service. (See July 16 Order, ¶ 5).

       SO ORDERED.

Dated: October 23, 2018                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                          United States District Judge
Case 1:15-cv-06578-JMF Document 258 Filed 10/23/18 Page 3 of 4




               EXHIBIT A
           Case 1:15-cv-06578-JMF Document 258 Filed 10/23/18 Page 4 of 4




                                     EXHIBIT A


Name                        Cause No.
Frenya, Debra               Frenya et al. v. General Motors LLC, 1:18-cv-02348
Pierson, Dustin             Dunlap et al. v. General Motors LLC, 1:17-cv-01050
Williams, Rendell           Blood et al. v. General Motors LLC, 1:15-cv-06578
